UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1699


MICHAEL EDWARD KENNEDY,

                  Plaintiff - Appellant,

             v.

L. BRUCE WADE, Judge, District Court of Maryland for
Wicomico County; ROBERT M. BELL, Chief Judge, Court of
Appeals for the State of Maryland; SALLY D. ADKINS, Judge,
Court of Appeals for the State of Maryland; GLENN T HARRELL,
JR., Judge, Court of Appeals for the State of Maryland;
LYNNE ANN BATTAGLIA, Judge, Court of Appeals for the State
of Maryland; CLAYTON GREENE, JR., Judge, Court of Appeals
for the State of Maryland; JOSEPH F. MURPHY, JR., Judge,
Court of Appeals for the State of Maryland; MARY ELLEN
BARBERA, Judge, Court of Appeals for the State of Maryland,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01433-RDB)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se.    Kendra Young Ausby,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Edward      Kennedy      appeals      the   district    court’s

order   dismissing   his   motion     seeking        a   temporary    restraining

order and preliminary injunction.                 We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                    Kennedy v. Wade, No.

1:09-cv-01433-RDB    (D.   Md.    June       8,   2009).     We   deny   Kennedy’s

motion for injunctive relief.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                         2